AFFIRM; and Opinion Filed May 31, 2013.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01152-CR
                                     No. 05-12-01153-CR

                                ADAM GUERRA, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                     Trial Court Cause Nos. F10-73450-L, F10-63499-L

                              MEMORANDUM OPINION
                        Before Justices FitzGerald, Murphy, and Lewis
                                  Opinion by Justice Lewis

       Adam Guerra waived a jury, pleaded guilty to violation of a protective order and

possession of methamphetamine in an amount less than one gram, and pleaded true to one

enhancement paragraph.     See TEX. PENAL CODE ANN. §25.07(a) (West Supp. 2012); TEX.

HEALTH & SAFETY CODE ANN. § 481.115(a), (b) (West 2010).              The trial court assessed

punishment at twelve years imprisonment in each case. On appeal, appellant’s attorney filed a

brief in which she concludes the appeals are wholly frivolous and without merit. The brief meets

the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See
High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he

did not file a pro se response.

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments.




                                                      /David Lewis/
                                                      DAVID LEWIS
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47

121152F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ADAM GUERRA, Appellant                             Appeal from the Criminal District Court
                                                   No. 5 of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01152-CR       V.                        F10-73450-L).
                                                   Opinion delivered by Justice Lewis,
THE STATE OF TEXAS, Appellee                       Justices FitzGerald and Murphy
                                                   participating.


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered May 31, 2013.




                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE




                                            -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ADAM GUERRA, Appellant                             Appeal from the Criminal District Court
                                                   No. 5 of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01153-CR       V.                        F10-63499-L).
                                                   Opinion delivered by Justice Lewis,
THE STATE OF TEXAS, Appellee                       Justices FitzGerald and Murphy
                                                   participating.


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered May 31, 2013.




                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE




                                            -4-